EXAMINER'S AMENDMENT


Applicant’s new claim 40 which is marked as “withdrawn” by applicant has been rejoined with the application.  A complete action on the merits for this claim is included herein.


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended to correct obvious minor informalities as follows: 

Claim 1, “of the” in line 7, “edge” in line 15, and “side” in line 20 have been replaced with –of--, --edges--, and –reinforcing member side—respectively to correct grammar and for added clarity.

Claim 3, “ones of the side plate and the second” has been replaced with –the second side plate and ones of the – for added clarity.  Additionally, “an” in the last line has been deleted to correct grammar.

Claim 4,  “an” in the last line has been deleted to correct grammar.

Claim 5, “bunks” in the last line has been replaced with –ones of the bunks—for added clarity.

Claim 8, “at” in line 2 has been replaced with –at the—for added clarity.

 Claim 15, “opposed” in line 3 and “edges” in line 4 have been replaced with –opposed end—and –edges of the brace—respectively for added clarity.

Claim 28, “an” in the last line has been replaced with –the—for added clarity.

Claim 29, , “with one” in line 3 has been replaced with –with the one—for added clarity.

Claim 40, “the lower end” in line 2 has been replaced with –at least one of the lower ends—for added clarity.

Claim 45, “over the” in line 2 has been replaced with –over—for added clarity.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661. The examiner can normally be reached Monday through Friday 8:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN T GORDON/Primary Examiner, Art Unit 3616